Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2, line 24, --first--  has been inserted before “vertical plane”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the combination of a tripartite telescoping tension rod assembly, comprising: a first two-piece clamp arranged to frictionally secure to said first telescoping vertical tension rod, said first two-piece clamp arranged to removably accept a first arcuate bracket thereon said first arcuate bracket having an arc extending therefrom, said are arranged perpendicularly to said first telescoping vertical tension rod said arc having a peg extending therefrom; a second two-piece clamp arranged to frictionally secure to said second telescoping vertical tension rod, said second two-piece clamp arranged to removably accept a second arcuate bracket thereon, said second arcuate bracket having an arc extending therefrom, said are arranged perpendicularly to said second telescoping vertical tension rod, said arc having a pea extending therefrom; and, a horizontal telescoping rod extending between said first and second arcuate brackets, said horizontal telescoping rod arranged to engage said peg of said first arcuate bracket at a first end and to engage said peg of said second arcuate bracket at a second end, said horizontal rod arranged about a third longitudinal axis wherein, when assembled, said first and second longitudinal axes are parallel to one another, said third longitudinal axis is substantially perpendicular to said first and second longitudinal axes, said first and second longitudinal axes define a first vertical plane, and said third longitudinal axis is coincident with a second vertical plane spaced apart from and parallel to said first vertical plane; and all of the limitations within the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631